DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Note that at least claims 2 and 3 filed on 12/8/22 do not appear to include the claim text with required markings with respect to the text of original claims 2 and 3. More specifically, the preamble of current claims 2 and 3 should have been indicated as being amended from “plug” to “plugs”. In the interests of efficiency, the claims have been examined below; however, please note that any future amendment included in a response to this Detailed Action must set forth the claims with correct annotations as explained in 37 C.F.R. 1.121(c).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-2, the term “each” in “each spherical plug” in claim 1, lines 2 and 5, and claim 2, line 1, is unclear and indefinite because only “a spherical plug” is previously recited, not a plurality of spherical plugs. It is recommended that “each” be replaced with “the”.
Claims 2-3 each recite the limitation "The coir plugs" in line 1.  There is insufficient antecedent basis for this limitation in the claims because only “A coir plug” is recited previously. It is recommended that “plugs” be replaced with “plug” for consistency with claim 1.
Claim 6 recites the limitation "the half ball cups" in line 3.  There is insufficient antecedent basis for this limitation in the claim because only “cups of opposed half ball cup ball granulators” is recited previously.
In claim 13, “the second compressing the coir material in the form of at least two initial pellets together” in line 4 is unclear as to what step is performed on at least two initial pellets. Does the second compressing of the coir material comprise pressing at least two initial pellets together? Or does the second compressing comprise pressing the coir material, in the form of at least two initial pellets, together? For examination purposes, the limitation will be interpreted as the latter, and it is recommended that “comprises pressing” be inserted after “the second compressing” and a comma be inserted after each of “material” and “pellets” in line 4. In addition, it is unclear if “any stuck pellets” in line 8 recites clearing of only the at least two initial pellets of line 4 or of the spherical plugs as well. For examination purposes, the limitation will be treated as the latter based on applicant’s description in paras [0025] and [0030], and it is recommended that the limitation be replaced with “any stuck pellets or spherical plugs”. In addition, it is unclear whether “forming an indentation in a surface of the spherical plugs” in line 9 recites forming an indentation in a surface of each spherical plug or the plugs together collectively. For examination purposes, the limitation will be treated as the former, and it is recommended that “each of” be inserted before “the spherical plugs” in line 9.
Claims 4-5, 7-12, and 14-18 are rejected as depending upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fima (US 6516565) in view of Rubin (US 8316581) and Kang (KR 2011-0125939, machine translation attached).
For claim 1, Fima teaches a plug 10 (Figs. 1 and 3), comprising: a spherical plug 10 of growing medium material 14 having a diameter in the range of 1 to 3 inches (col 3, ln 12-22 describes a spherical shaped soil mixture 14 that is 2.5 to 3 inches in diameter; Fig. 1); and an indentation (Fig. 1 shows indent formed by insertion of ref. 20; col 3, ln 40-67) in a surface of each spherical plug, configured allow the growing medium material to receive a seed (Fig. 1; col 3, ln 59-67).
Fima is silent about the growing medium material being coir material, each spherical plug comprising two half spheres pressed together and having a seam between two half spheres of the spherical plug.
Rubin teaches a coir plug, comprising: a spherical plug of coir material (col 2, ln 37-58, col 4, ln 41-col 5, ln 52 describe the compressed growing medium including coir and additives; col 5, ln 43-46 describes spherical shape) in order to assist in drainage of water and to enhance the expansion of the growing medium (col 2, ln 37-47). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the growing medium material of Fima to include coir as taught by Rubin in order to assist in drainage of water and to enhance the expansion of the growing medium.
Kang teaches a coir plug 2, comprising: a spherical plug 2 of coir material, each spherical plug comprising two half spheres (Figs. 1-3 show two half spheres, each originally formed from two portions 1, together forming a spherical plug 2) pressed together (Note: this is a functional recitation in a product claim not positively reciting pressing two half spheres together but rather being limited only to the implied structure, i.e., two half spheres positioned in such a way that they are capable of having been pressed together; Nevertheless, Abstract and pg. 4, paras 8-9, describes compression, and Figs. 1-3 show two halves of the sphere, i.e., two half spheres that are each formed from two portions 1, located on either side of ref. 3, for example, having been compressed together) and having a seam 3 between two half spheres of the spherical plug (Figs. 1-3; pg. 4, last two paragraphs) in order to form a larger sphere-shaped pellet from multiple smaller sphere-shaped pellets (pg. 4, second-to-last paragraph). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coir plug of Fima as modified by Rubin to include two half spheres pressed together and having a seam between two half spheres of the spherical plug as taught by Kang in order to form a larger sphere-shaped pellet from multiple smaller sphere-shaped pellets.
For claim 2, Fima as modified by Rubin and Kang teaches (references to Fima) each spherical plug further comprising a wrap material 12 surrounding the plug (Fig. 1; col 3, ln 12-39).
For claim 3, Fima as modified by Rubin and Kang teaches (references to Fima) wherein the wrap material comprises a mesh consisting of one of plastic, burlap (col 3, ln 15-16 and 30-31), cotton, wire, or polymer.
For claim 4, Fima as modified by Rubin and Kang teaches (references to Fima) wherein the indentation comprises one of either a depression (Fig. 1 shows ref. 20 forming a depression in the plug) or a drilled hole.
For claim 5, Fima as modified by Rubin and Kang teaches (references to Rubin) wherein each plug includes a conditioning material (col 4, ln 41-col 5, ln 52 describe the compressed additives, such as fertilizers, water-retentive polymers, and other additional components) in addition to the coir material (col 5, ln 23-26 describes the additional components being added to the coir bulking agent).
Allowable Subject Matter
Claims 6-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter of claim 6:  the prior art of record fails to disclose or render obvious a method of producing coir plugs as claimed in detail, especially the step of striking the opposed half ball cup ball granulators with spiked rotary spikers to clear any stuck plugs.
Fima as modified by Rubin, Joerren and Lawrie teach a similar method as the claimed invention. However, Fima as modified by Rubin, Joerren and Lawrie lack striking the opposed half ball cup ball granulators with spiked rotary spikers to clear any stuck plugs. Thus, the prior art does not fairly teach this step as specifically required by the claimed method. 
The following is a statement of reasons for the indication of allowable subject matter of claim 13:  the prior art of record fails to disclose or render obvious a method of producing coir plugs as claimed in detail, especially the steps of at least a first compressing and a second compressing of coir material, the first compressing at a first compression ratio and the second compressing at a second compression ratio, the second compressing comprising pressing the coir material, in the form of at least two initial pellets, together. However, Fima as modified by Rubin, Joerren and Lawrie lack at least a first compressing and a second compressing of coir material, the first compressing at a first compression ratio and the second compressing at a second compression ratio, the second compressing comprising pressing the coir material, in the form of at least two initial pellets, together. Thus, the prior art does not fairly teach these steps as specifically required by the claimed method. 
Response to Arguments
Applicant's arguments filed 12/8/22 regarding the 35 U.S.C. 103 rejection of claims 1-5 have been fully considered but they are not persuasive. 
Applicant argued for claim 1 that: The combination of references does not teach an indentation configured to allow the coir material to receive a seed. The only reference in the combination that addresses seeds is Fima that teaches a stake 20 that can be inserted in the plugs of Fima to allow the plug to be anchored in the ground. The stake 20, the biodegradable discs 30 and 32, or a paper 36, receive and hold the seed. Applicant's plug has an indentation configured to hold the seed in the coir material. This eliminates the need for the user to do anything other than just insert the seed.
The Examiner respectfully disagrees. Please note that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the seed is not positively recited as an element of the coir plug, and the intended use limitation only requires the indentation to be capable of allowing the material to receive a seed. Nevertheless, Fima teaches an indentation in a surface of each spherical plug in Fig. 1, in which an indentation is formed by insertion of stake 20 holding seed (col 3, ln 40-67), thus, allowing the growing medium material to receive a seed. The open-ended transitional term “comprising” in the preamble of the claim does not exclude additional unrecited elements, such as the stake. See MPEP 2111.03. Therefore, the prior art meets the argued limitation.
Applicant’s arguments, with respect to claims 6-7 and 9-12 have been fully considered and, based on the amendments, the 35 U.S.C. 103 rejection of these claims has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rose (US 2858576) and Dongieux, Jr. et al. (US 5730371) each teach spiked rotary strikers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN I ALKER whose telephone number is (571)270-5929. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643